Citation Nr: 1503262	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial rating greater than 10 percent for recurrent gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted, in pertinent part, the Veteran's claim of service connection for recurrent gastritis, assigning a zero percent rating effective March 20, 2010.  The Veteran disagreed with this decision later in July 2010.  He perfected a timely appeal in September 2011 and requested a Travel Board hearing which was held at the RO in July 2012 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

In an August 2011 rating decision, the RO assigned a higher initial 10 percent rating effective March 20, 2010, for the Veteran's service-connected recurrent gastritis.  Because this is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that his service-connected recurrent gastritis is more disabling than initially evaluated.  Having reviewed the evidence of record, and although any delay which may be caused by this remand is regrettable, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

Pursuant to the Board's June 2014 remand, the Veteran was examined for VA adjudication purposes in July 2014.  A review of the July 2014 VA stomach and duodenal conditions Disability Benefits Questionnaire (DBQ) indicates that, during this examination, the VA examiner stated that, although laboratory testing had been conducted during a visit on July 17, 2014, with the Veteran's primary care physician, including H. pylori studies, the results of this testing were not yet available for his review.  Following this examination and VA esophageal conditions DBQ (conducted by the same examiner on the same day in July 2014), in response to the question posed in the Board's remand concerning whether the Veteran's service-connected gastritis was manifested by multiple small eroded or ulcerated areas and symptoms or with severe hemorrhages or large ulcerated or eroded areas, the VA examiner stated:

The Veteran does carry an active clinical diagnosis of [gastroesophageal reflux disease (GERD)] which is based on his history of record and reported current symptoms.  Whether this actually includes gastritis still or not can only be confirmed by appropriate diagnostics.  It might be presumed given the reported continued use of ibuprofen and alcohol but that would be somewhat speculative.  

This examiner then explained that he and the Veteran discussed a recent recommendation that he see a gastrointestinal specialist to determine the nature and severity of his service-connected recurrent gastritis.  This examiner also explained that, although the Veteran expressed an intent to see this gastrointestinal specialist, a review of the Veteran's electronic VA medical records indicated that he had declined this gastrointestinal consult.  This examiner concluded:

The diagnostic possibilities for the Veteran's symptoms are extensive, some potentially very serious.  It is unfortunate he declines the consult with the specialist.  Although that is for treatment purposes, it would have the information which may help confirm the current diagnosis and severity of the condition.  As for [Compensation & Pension (C&P)] purposes, no further opinion can be concluded as to the current severity of the condition without documentation diagnostically to confirm without resorting to mere speculation.

A review of the Veteran's VBMS electronic paperless claims file shows that, following his VA examinations in July 2014, the Veteran may have, in fact, reported for the gastrointestinal consult referred to in the July 2014 VA stomach and duodenal conditions DBQ.  It appears that the Veteran had an esophagogastroduodenoscopy (EGD) on October 28, 2014, at a VA medical facility.  Unfortunately, the Veteran's VBMS electronic paperless claims file only contains a copy of the pre-operative instructions for the Veteran's EGD which he faxed directly to VA in support of his higher initial rating claim for recurrent gastritis.  Given that the July 2014 VA examiner indicated that he needed additional clinical evidence (such as an EGD report) documenting the severity of the Veteran's service-connected recurrent gastritis, the Board concludes that it is imperative that the AOJ attempt to obtain the Veteran's July 2014 laboratory results, to include H. pylori studies, the Veteran's October 2014 EGD report, and any other additional VA outpatient treatment records, to include the gastrointestinal consult referenced in the July 2014 VA examination report, if available.

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.  

If, and only if, the October 2014 EGD report and any other additional VA outpatient treatment records, to include the gastrointestinal consult referenced in the July 2014 VA examination report, if available, are obtained by the AOJ on remand, then this appeal should be returned to the VA examiner who completed the Veteran's July 2014 VA stomach and duodenal conditions DBQ for an addendum opinion in which he addresses the current nature and severity of the Veteran's service-connected recurrent gastritis.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Alaska Healthcare System and request that they provide copies of all of the Veteran's VA outpatient treatment records dated since July 1, 2014, to include laboratory results, including H. pylori studies, dated July 17, 2014, esophagogastroduodenoscopy (EGD) results dated October 28, 2014, and any VA gastrointestinal consult, if available.  The Veteran and his service representative should be informed of any attempt(s) by the AOJ to obtain these records and provided an opportunity to submit any of these records which may be in their possession to VA.  A copy of any records obtained should be associated with the Veteran's claims file.  

2.  If, and only if, the Veteran's laboratory results dated July 17, 2014, an EGD report dated October 28, 2014, and/or a VA gastrointestinal consult, if available, are associated with the Veteran's claims file, then forward a copy of this REMAND to the VA Medical Center in Anchorage, Alaska, and ask the VA examiner who completed the Veteran's July 25, 2014, VA stomach and duodenal conditions DBQ and VA esophageal conditions DBQ to provide an addendum to these examination reports.  If the VA examiner who conducted these examinations is not available, then forward a copy of this REMAND to another appropriate clinician for his or review.  

The July 2014 VA examiner or other appropriate VA clinician is asked to review the claims file located in Veterans Benefits Management System (VBMS) and a copy of this REMAND.  The Veteran should not be scheduled for another examination unless the July 2014 VA examiner or other appropriate clinician deems it appropriate.

Based on this review, the July 2014 VA examiner or other appropriate clinician should provide an addendum to the July 2014 VA examinations in which he or she states whether the Veteran's service-connected recurrent gastritis is manifested by multiple small eroded or ulcerated areas and symptoms or with severe hemorrhages or large ulcerated or eroded areas.  This clinician also should state whether the Veteran's July 2014 VA laboratory results and/or his October 2014 VA EGD was reviewed.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

